APRIL2004

COMMISSION DECISIONS

04-05-2004
04-05-2004
04-05-2004
04-06-2004
04-06-2004
04-06-2004
04-06-2004
04-15-2004
04-22-2004

Double J Sand & Rock
Christensen Construction & Gravel, Inc.
Jerry Lee Wildey, employed by Stewart
Excavating, Inc.
Scott Anderson Trucking
Stillwater Asphalt
Highlands Mining & Processing Co., Inc.
Double J Sand & Rock
Moab Salt, UC.
John Richards Construction

WEST 2003-124-M
WEST 2004-117-M

Pg.325
Pg.329

WEST 2004-157-M
WEST 2003-11-M
PENN 2003-40-M
KENT 2002-242
WEST 2004-213-M
WEST 2004-130-M
WEST 2000-168-M

Pg.333
Pg.337
Pg.341
Pg.345
Pg.349
Pg.353
Pg.357

KENT 2002-356
EAJ 2002-2

Pg. 361
Pg. 371

CENT 2004-110-DM

Pg. 377

ADMINISTRATIVE LAW .IlJDGE DECISIONS

04-12-2004
04-26-2004
04-26-2004

Charles Conn et al, employed by
Rockhouse Energy Mining Company
Georges Colliers, Inc.
Sec. Labor on behalf of Christopher Wright
v. Americold Logistics UC.

i

APRIL 2004

Review was granted in the following case during the month of April:

Secretary of Labor, MSHA v. Southwest Concrete & Paving, Inc., Docket No.
CENT 2004-49-M. (Chief Judge Lesnick, unpublished Settlement Decision issued
February 26, 2004)

Review was denied in the following cases during the month of April:

Secretary of Labor, MSHA v. Cannelton Industries, Inc., WEVA 2002-111-R, etc.
(Petition for Reconsideration of the Commission's decision issued March 12, 2004)
Secretary of Labor, MSHA v. Hansen's Truck Stop, Inc., Docket No. WEST 2003-284-M, etc.
(Judge Zielinski, March 9, 2004)
Secretary of Labor, MSHA v. John Richards Construction, Docket No. WEST 2000-168-M, etc.
(Judge Manning, September 13, 2001. The Commission granted a limited request for appeal on
July 23, 2002)

ii

COMlv.IISSION DEQSIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

April 5, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEST 2003-124-M
A.C. No. 02-02638-05509

v.

Docket No. WEST 2003-125-M
A.C. No. 02-02638-05510

DOUBIB J SAND & ROCK

Docket No. WEST 2003-126-M
A.C. No. 02-02638-05511

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). 1 On December 23, 2002, the Commission received from
Double J Sand & Rock ("Double J") correspondence which we construe as a motion to reopen
three penalty assessments that had become final orders of the Commission pursuant to section
105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On December 14, 2001, and August 9, 2002, the Department of Labor's Mine Safety and
Health Administration ("MSHA") issued three proposed penalty assessments (A.C. Nos.
02-02638-05509, 02-02638-05510, and 02-02638-05511) to Double Jin La Paz County,
1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby
consolidate docket numbers WEST 2003-124-M, _WEST 2003-125-M, and WEST 2003-126-M,
all captioned Double J Sand & Rock and all involving issues similar to those addressed in this
order. 29 C.F.R. § 2700.12.
325

Arizona In its motion, Double J contests the merits of the underlying violations and complains
about the MSHA inspector's behavior. Mot. Double J attached to its request a copy of a letter,
dated September 7, 2001, that it sent to MSHA challenging the citations. The Secretary states
that she does not oppose Double J's request for relief.
We have held that in appropriate circumstances, we possess jurisdiction to re?pen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the ~ommission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

326

Double J has provided no explanation for its failure to timely contest the proposed
assessments. On the basis of the present record, we are thus unable to evaluate the merits of
Double J's position. We hereby remand this matter to the Chief Administrative Law Judge for a
determination of whether good cause exists for Double J's failure to timely contest the penalty
proposal and whether relief from the final order should be granted. If it is determined that such
relief is appropriate, this case shall proceed pursuant to the Mine Act and the Commission's
Procedural Rules, 29 C.F.R. Part 2700.

~~~
F.
S"
Michael

327

Distribution

James E. Jones
Double J Sand & Rock
P.O. BoxJ
Parker, AZ. 85344
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 2200 Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

328

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 5, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2004-117-M
A.C. No. 42-01828-05513

CHRISTENSEN CONSTRUCTION
AND GRAVEL, INC.

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners

ORDER
BY THE CO:Mlv1ISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On January 20, 2004, the Commission received from
Christensen Construction and Gravel, Inc. ("Christensen") a request to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, Christensen states that it failed to contest in a timely manner because it
confused the present penalty assessment with an earlier one that it had just settled, which was for
a similar amount. Mot. It further asserts that, sometime later, Christensen realized its mistake
and contacted the Commission. Id. Christensen did not attach any supporting documentation to
its request. The Secretary states that she does not oppose Christensen's request for relief.

329

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc. , 15 FMSHRC 782, 786-89 (May 1993) ("/WR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or.mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

330

Having reviewed Christensen's request, in the interests of justice, we remand this matter
to the Chief Administrative Law Judge for a determination of whether good cause exists for
Christensen's failure to timely contest the penalty proposal and whether relief from the final
order should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission' s Procedural Rules, 29 C.F.R. Part 2700.

331

Distribution
Bert Z. Christensen, Vice President
Christensen Construction & Gravel, Inc.
2151North600 West
Logan, UT 84321
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22ru1 Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Com.mission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

332

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 5, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2004-157-M
A.C. No. 24-02117-09474 A

v.
JERRY LEE WILDEY, employed by
STEWART EXCAVATING, INC.

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On January 20, 2004, the Commission received from Jerry
Lee Wildey, Safety Coordinator and Crusher Foreman of Stewart Excavating Inc.,
correspondence which we construe as a motion to reopen a penalty assessment for a violation of
section llO(c) of the Mine Act, 30 U.S.C. § 820(c), that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an individual charged with a violation under
section 110(c) has 30 days following receipt of the Secretary of Labor's proposed penalty
assessment within which to notify the Secretary that he or she wishes to contest the proposed
penalty. 30 U.S.C. § 815(a); see also 29 C.F.R. § 2700.26. If the individual fails to notify the
Secretary, the proposed penalty assessment is deemed a final order of the Commission. 30
U.S.C. § 815(a); 29 C.F.R. § 2700.27.
On September 30, 2003, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued a proposed penalty assessment (A.C. No. 24-02117-09474A)
to Wildey. In his motion, Wildey, who is proceeding prose, states that he was unable to
determine the appropriate appeal process to challenge the assessment and that on October 19,
2003, he sent a certified letter to the MSHA Office of Assessments discussing the violations and
333

requesting lower penalties. Mot. at 1 & attach. Wildey states that in November 2003, he
received a phone call from the Office of Assessments, which informed him that it had received
his letter but could not reduce the penalties. Id. at l. Wildey further asserts that he was then
referred to a number of MSHA district offices and that after speaking with th()se offices, was
again referred to the Office of Assessments where he had started in the first place. Id. Only then
did the Office of Assessments suggest that Wildey contact the Commission for relief. Id; The
Secretary states that she does not oppose Wildey's request for relief.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section lOS(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and th'at, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

334

Having reviewed Wildey's motion, in the interests of justice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether good cause exists for Wildey's
failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

-~y<7

~

Robert H. Beatty, Jr., COIIlillis:Oller

335

Distribution
Mr. Jeny Lee Wildey
222 Blue Lane
Hamilton, MT 59840
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 2200 Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

336

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE95o0
WASHINGTON, DC 20001

April 6, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA)

v.

Docket No. WEST 2003-11-M
A.C. No. 26-00827-05501 A933

SCOTT ANDERSON TRUCKING

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners

ORDER
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On December 13, 2002, former Chief
Administrative Law Judge David Barbour issued to Scott Anderson Trucking ("Anderson") an
Order to Show Cause for failure to answer the Secretary of Labor's petition for assessment of
penalty. On March 12, 2003, Chief Judge B~bour issued an Order of Default dismissing this
civil penalty proceeding for failure to respond to the show cause order.
On June 13, 2003, the Commission received from Anderson a letter setting forth its
reasons for failing to answer the Secretary's petition for assessment of penalty and to respond to
the judge's show cause order. Mot. Anderson states that it negotiated a settlement with the
Secretary in which it agreed to pay civil penalties in the sum of $721 instead of the proposed
penalties of $ 1442. Id.; Mot. to Correct Caption and Approve Settlement at 2. Anderson
submits that on April 24, 2003, it paid the settlement amount of $721. Mot. It states that the
Secretary's counsel apparently failed to file the settlement motion in a timely manner because, on
March 28, 2003, the operator received the judge's default order, directing Anderson to pay
penalties in the amount of $1442. Id.; Default Order dated March 12, 2003. Anderson
subsequently received a letter from Judge Barbour stating ~at the settlement motion was filed on
March 3 1, 2003, after the judge had issued the default order. Letter from Judge Barbour dated
May 28, 2003. Finally, Anderson suggests that some confusion in these proceedings may have
337

been attributable to the use of an incorrect case number in the Secretary' s petition for assessment
of penalty. Mot. Anderson attached to its letter a copy of Judge Barbour' s letter dated May 28,
2003; an Unopposed Motion to Correct Caption and Approve Settlement; and the judge's order
of default.
The judge' s jurisdiction in this matter tenninated when his decision was issued on March
12, 2003. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission' s procedural rules,
relief from a judge's decision may be sought by filing a petition for discretionary review within
30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). If the Commission does
not direct review within 40 days of a decision's issuance, it becomes a final decision of the
Commission. 30 U.S.C. § 823(d)(l). The Commission has not directed review of the judge's
order, which became a final order of the Commission on April 21, 2003.
In evaluating requests to reopen final orders, the Commission has found guidance in Rule
60(b) of the Federal Rules of Civil Procedure under which, for example, a party could be entitled
to relief from a final order of the Commission on the basis of inadvertence or mistake. See 29
C.F.R. § 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by th<:~
Federal Rules of Civil Procedure"); Highlands Mining & Processing Co. , 24 FMSHRC 6t?.':.. !"_.;: />
(July 2002). We have also observed that default is a harsh remedy and that, if the defauh.ir.~
party can make a showing of good cause for a failure to timely respond, the case may be
reopened and appropriate proceedings on the merits pennitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).

338

Having reviewed Anderson's request, in the interest of justice, we hereby remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
to excuse Anderson's failure to respond to the show cause order and for further proceedings as
appropriate.

x C\ a~.h ,_
MichaelF:

Robert H. Beatty, Jr., CoIDilllSSloner

M~!:co~---

339

Distribution
Scott Anderson, President
Scott Anderson Trucking
875 N. Redwood Road
N. Salt Lake, UT 84054
Jan Coplick, Esq.
Office of the Solicitor
U.S. Department of Labor
71 Stevenson St., Suite 1110
San Francisco, CA 94105
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 2200 Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

340

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 6, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. PENN 2003-40-M
A.C. No. 36-08557-05504

V.

Docket No. PENN 2003-41-M
A.C. No. 36-08557-05505
STILLWATER ASPHALT

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). 1 On November 14, 2002, the Commission received from
Stillwater Asphalt correspondence which we construe as a motion to reopen two penalty
assessments that had become final orders of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On April 19 and May 3 1, 2002, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued to Stillwater Asphalt two proposed penalty assessments (A.C.
Nos. 36-08557-05504 and 36-08557-05505). In its motion, Stillwater Asphalt states that the
company ceased operations as of December 31, 2001. Mot. No documentation was attached to

1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby
consolidate docket numbers PENN 2003-40-M and PENN 2003-41-M, both captioned Stillwater
Asphalt and both involving issues similar to those addressed in this order. 29 C.F.R. § 2700.12.
341

Stillwater Asphalt's motion. The Commission received a response from the Secretary of Labor
stating that, because Stillwater Asphalt has identified no grounds for reopening the penalty
assessments, she requires additional information before she can express her position on the
operator's motion. Sec'y Resp. at 1-2.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) (''the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).

342

Stillwater Asphalt has provided no explanation for its failure to timely contest the
proposed assessments. On the basis of the present record, we are thus unable to evaluate the
merits of Stillwater Asphalt's position. We hereby remand this matter to the Chief .
Administrative Law Judge for a determination of whether good cause exists for Stillwater
Asphalt's failure to timely contest the penalty proposal and whether relief from the final order
should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

343

Distribution
Robert Vincent
Stillwater Asphalt
P.O. Box 330
Benton, PA 17814
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22°d Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W. , Suite 9500
Washington, D.C. 20001-2021

344

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

April 6, 2004
SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
AD.MINISTRATION (MSHA)

Docket No. KENT 2002-242
A.C. No. 15-16011-03530

v.
Docket No. KENT 2002-243
A.C. No. 15-16011-03531

HIGHLANDS MINING & PROCESSING
COMPANY, INC.

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners

ORDER
BY THE COMMISSION:
These civil penalty proceedings arise under the Federal Mine Safety and Health·Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). 1 On July 25, 2002, former Chief
Administrative Law Judge David Barbour issued to Highlands Mining & Processing Company,
Inc. ("Highlands") an Order to Show Cause in each of these two cases for failure to answer the
Secretary of Labor's petitions for assessment of penalty. On September 16, 2002, Chief Judge
Barbour issued an Order of Default in each case dismissing the civil penalty proceedings for
failure to respond to his show cause orders.
On October 7, 2002, the Commission received correspondence from Robert Stump,
president of Highlands, which we construe as a request for relief from the default orders in each
case. Mot. In its request, Highlands states that it seeks reconsideration of the default orders
because "our representative at this time was ill ... and we were unaware of the proper
procedures in this matter." Id. Highlands attached to its request an undated letter to the

1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby consolidate
docket numbers KENT 2002-242 and KENT 2002-243, both captioned Highlands Mining &
Processing Company, Inc., and both involving issues similar to those addressed in this order.
29 C.F.R. § 2700.12.
345

Secretary of Labor's counsel summarizing the circumstances of each citation. Attach. The
Secretary has not responded to Highland' s request for relief.
The judge' s jurisdiction in this matter tenninated when his decision was issued on
September 16, 2002. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission's
procedural rules, relief from a judge's decision may be sought by filing a petition for
discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). If the Commission does not direct review within 40 days of a decision's issuance,
it becomes a final decision of the Commission. 30 U.S.C. § 823(d)(l). The Commission has not
directed review of the judge's orders here, which became final decisions of the Commission on
October 26, 2002.
In evaluating requests to reopen final orders, the Commission has found guidance in Rule
60(b) of the Federal Rules of Civil Procedure under which, for example, a party could be entitled
to relief from a final order of the Commission on the basis of inadvertence or mistake. See 29
C.F.R. § 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the
Federal Rules of Civil Procedure"); Jim Walter Resources, Inc., 15 FMSHRC 782, 787 (May
1993). We have also observed that defauit is a harsh remedy and.that, if the defaulting party can
make a showing of good cause for a failure to timely respond, the case may be reopened and
appropriate proceedings on the merits pennitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995).

346

Having reviewed Highland's request, in the interests of justice, we hereby remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
to excuse Highland's failure to respond to the show cause orders and for further proceedings as
appropriate.

Robert H. Beatty, Jr., Commissioner

Michael G. Yo

347

Distribution
Robert Stump, President
Highlands Mining & Processing Co., fuc.
P.O. Box 280
Whitesburg, KY 41858
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22od Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

348

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW J ERSEY AVENUE, NW
S UITE9500
WASHINGTON, DC 20001

April 6, 2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2004-213-M
A.C. No. 02-02638-05513

v.
DOUBLE J SAND & ROCK

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On May 6, 2003, the Commiss1on received from Double J
Sand & Rock ("Double J") correspondence which we construe as a motion to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On or around February 10, 2003, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued to Double J a proposed penalty assessment (A.C. No.
02-02638-05513). On April 9, 2003, Double J, by its owner, Jim Jones, submitted a request for
hearing ("green card") to contest the proposed assessment, which MSHA received on April 12,
2003. However, the penalty assessment had become a final order of the Commission, pursuant to
section 105(a), thirty days after Double J received it. In Double J's motion, Jones states that on
January 11, 2003, he and his wife were involved in a plane crash, which resulted in his wife's
death, leaving him unable to attend to business for several months. Mot. Double J attached to its
request a copy of a letter to MSHA's Civil Penalty Compliance Office in Arlington, Virginia
349

dated April 9, 2003, protesting the citations, a letter from MSHA dated April 18, 2003,
acknowledging Double J's late contest letter, and a copy of Barbara L . Jones' death certificate.
The Secretary states that she does not oppose Double J' s request for relief.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. We have also observed that default is a
harsh remedy and that, if the defaulting party can make a showing of good cause for a failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995.).

350

Having reviewed Double J's motion, in the interests of justice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for Double
J's failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

351

Distribution
James E. Jones
Double J Sand & Rock
P.O. Box 3337
Parker, AZ 85344
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor West
Arlington, VA 22209-2247
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

352

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

April 15, 2004

SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2004-130-M
A.C. No. 42-00155-12176

v.
MOAB SALT, LLC.

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On January 5, 2004, the Commission received from Moab
Salt, LLC. ("Moab Salt") a motion made by counsel to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
~ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).

In its motion, Moab Salt requests relief from the final order. Mot. Moab Salt states that
on August 8, 2003, it filed a Notice of Contest challenging Order No. 7907295 as well as three
other citations and orders presently before the Commission. Id. at 1-2. The contest proceedings
were assigned to Administrative Law Judge Richard Manning. Id. On October 8, 2003, the
Department of Labor's Mine Safety and Health Administration ("MSHA") modified Order No.
7907295 to a citation issued under Mine Act section 104(a), 30 U.S.C. § 814(a). On October 30,
2003, MSHA issued a proposed penalty for Citation No. 7907295, in the amount of $60.00 (A.C.
No. 42-00155-12176). Id. at 2. Moab Salt asserts that as a result of internal misunderstanding
and confusion over the status of the citation at issue, on or about December 3, 2003, it submitted

353

a check in the amount of $60.00 as payment for Citation No. 7907295. Id. Moab Salt claims
that its intent to contest Citation No. 7907295 is clear, as it filed a pre-penalty Notice of Contest.
Id. at 2. It did not attach any supporting documentation to its motion. The Secretary states that
she does not oppose Moab Salt's request for relief.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) of the
Federal Rules of Civil Procedure under which, for example, a party could be entitled to relief
from a final order of the Commission on the basis of inadvertence or mistake. See 29 C.F.R.
§ 2700.l(b) ("the Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure"); JWR, 15 FMSHRC at 787.

354

Having reviewed Moab Salt's motion, in the interests of justice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for Moab
Salt's failure to timely contest the penalty proposal
Citation No. 7907295 and whether relief
from the final order should be granted. If it is determined that such relief is appropriate, this case
shall proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C .F.R. Part
2700.

for

355

Distribution
Laura E. Beverage, Esq.
Jackson Kelly, PLLC
1099 181h Street, Suite 2150
Denver, CO 80202
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22203
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, Suite 9500
Washington, D.C. 20001-2021

356

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

April 22, 2004

SECRETARY OF LABOR,
:MINE SAFETY AND HEALTII
ADMINISTRATION (MSHA)

Docket No. WEST 2000-168-M
A.C. No. 24-02070-05503

v.
Docket No. WEST 2000-470-M
A.C. No. 24-02070-05504
JOHN RICHARDS CONSTRUCTION

BEFORE: Duffy, Chairman; Beatty, Jordan, Suboleski, and Young, Commissioners

ORDER

BY THE COM1\1ISSION:
On October 30, 2001, the Commission received from John Richards Construction
("Richards Construction") a request for relief from a final Commission decision. On July 23,
2002, a majority of the Commission issued an order granting the request for the limited purpose
of affording the operator an opportunity to provide the Commission with information regarding
the filing of its request. On August 5, 2002, the Commission received from Richards
Construction the additional information. On October 1, 2002, the Commission received from the
Secretary of Labor an opposition to Richards Construction's request for relief.

357

Having considered the matter, we hereby deny the request for relief.

Michael ~Quffy. Chairman
~

358

Distribution
John Richards
John Richards Construction
P.O. Box 316
Seeley Lake, MT 59868
Jack Powasnik, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 221111 Floor
Arlington, VA 22203
Administrative Law Judge Richard Manning
·Federal Mine Safety and Health Review Commission
1244 Speer Boulevard, Suite 280
Denver, CO 80204-3582

359

360

ADMINISTRATIVE LAW JUDGE DEOSIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

April 12, 2004
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CHARLES CONN, employed by
ROCK.HOUSE ENERGY MINING CO.,

Docket No. KENT 2002-356
A.C. No. 15-17651-03599 A

CHARLES MORLEY, employed by
ROCK.HOUSE ENERGY MINING CO.,

Docket No. KENT 2003-161
A.C. No. 15-17651-03624 A

:MITCHELL SAIMONS, employed by
ROCKHOUSE ENERGY MINING CO.,

Docket No. KENT 2002-357
A.C. No. 15-17651-03600 A

TOMMY FLUTY, employed by
ROCKHOUSE ENERGY MINING CO.,

Docket No. KENT 2002-358
A.C. No. 15-17651-03601 A

ROGER MANN, employed by
ROCKHOUSE ENERGY MINING CO.,

Docket No. KENT 2003-162
A.C. No. 15-17651-03625 A

GARY VARNEY, employed by
ROCK.HOUSE ENERGY MINING CO.,

Docket No. KENT 2003-163
A.C. No. 15-17651-03626 A

and,
ROCK.HOUSE ENERGY MINING CO.,
Respondents

Docket No. KENT 2003-164
A.C. No. 15-17651-03627
Docket No. KENT 2003-5
A.C. No. 15-17651-03602
MineNo.1

DECISION
Appearances: Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for Petitioner;
Mark E. Heath, Esq., Spilman Thomas & Battle, PLLC, Charleston, West
Virginia, for Respondent.
Before:

Judge Hodgdon
361

These consolidated cases are before me on Petitions for Assessment of Civil Penalty
brought by the Secretary of Labor, acting through her Mine Safety and Health Administration
(MSHA), against Rockhouse Energy Mining Company and Charles Conn, Charles Morley,
Mitchell Salmons, Tommy Fluty, Roger Mann and Gary Varney, all employees of Rockhouse,
pursuant to sections 105 and llO(c) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. §§ 815 and 820(c). The petitions allege 13 violations of the Secretary's mandatory
health and safety standards by Rockhouse, two violations by Conn and one each by Morley,
Salmons, Fluty, Mann and Varney. The Secretary seeks penalties of $67,000.00 against
Rockhouse, $1,500.00 against Conn, $800.00 against Morley, $500.00 against Salmons,
$2,000.00 against Fluty, $500.00 against Mann and $2,000.00 against Varney. A hearing
was held in Pikeville, Kentucky. For the reasons set forth below, I dismiss the petitions against
Conn, Morley, Salmons, Fluty, Mann and Varney, vacate Order No. 7378603 in Docket No.
KENT 2003-5, affirm the remaining orders and citations in Docket No. KENT 2003-5 and assess
a penalty of $42,700.00 against Rockhouse.

Settled Orders and Citations
Prior to the hearing, the parties submitted an agreement to settle 11 of the 13 orders and
citations in Docket No. KENT 2003-5. The agreement stated that the Secretary had vacated
Order No. 7383667. It proposed a reduction in penalty from $45,000.00 to $33,700.00 for the
other ten orders and citations. After considering the representations and documentation
submitted, I concluded that the settlement was appropriate under the criteria set forth in section
l lO(i) of the Act, 30 U.S.C. § 820(i), and accepted the settlement. (Tr. 16.)
At the commencement of the hearing, the parties stated that they had also settled Order
No. 7378610, in Docket No. KENT 2003-5, and the individual civil penalty dockets, Docket
Nos. KENT 2003-161, KENT 2003-162, KENT 2003-163 and KENT 2003-164, associated with
that order. The agreement provided that Secretary agreed to dismiss the individual cases and
Rockhouse agreed to pay the proposed penalty of $9,000.00 for the order in full. Again, after
considering the representations and documentation submitted, I concluded that the settlement
was appropriate under the l lO(i) criteria and accepted the settlement. (Tr. 20.)
The provisions of the agreements will be included in the order at the end of this decision.
With the settlements, the only thing remaining to be tried was Order No. 7378603 in Docket No.
KENT 2003-5 and the associated individual cases against Conn, Morley and Salmons, Docket
Nos. KENT 2002-356, KENT 2002-357 and KENT 2002-358.
Back&round

Rockhouse.Energy Mining Company operates Mine No. 1, an underground coal mine, in
Pike County, Kentucky. The mine is a fairly large one and employed around 120 employees in
the surniner of 2001. At that time, it used both continuous miner and longwall miner mining
methods. The one and two sections consisted of longwall panels and the three section was being
362

mined by a continuous miner in the room and pillar configuration prepatory to also becoming a
longwall section.
A roof fall occurred during the second shift on July 17, 2001. The fall happened in the
No. 3 belt entry beginning in crosscut 52 and heading up the entry toward crosscut 53. Charles
Morley, the second shift mine foreman, arrived at the fall site sometime between 9:30 p.m. and
10:00 p.m. He had the area "dangered off," then he called the superintendent to tell him about
the fall and to have the superintendent notify the state and federal mine agencies. Morley next
had a scoop brought up to the area and he began cleaning up around the edges of the fall in
crosscut 52. He took the material that he cleaned up back down the track entry to crosscut 50 and
deposited it by a stopping that was between the return airway and the track entry. Morley was
still trying to clean up with the scoop when the third shift arrived in the area between 12:00 and
12:30 am.
Mitchell Salmons was foreman of the third shift move crew. He arrived at crosscut 52
with his crew, Robert Crabtree, Tracy Dingess and Charles Sturgill. Charles Conn, also a move
crew foreman on the third shift, was in the mantrip with Salmons and his crew. Salmons and
Conn proceeded from the track entry up crosscut 52 to examine the fall. Crabtree, Dingess and
Sturgill stayed in the track entry and helped unload machinery and supplies as they were brought
to the area.
Morley stopped working with the scoop shortly after the third shift arrived and the scoop
was taken back to the charger to be recharged. The three foremen then waited for a roof bolter to
be brought to the site. The bolter finally arrived sometime around 4:00 a.m. After it was set-up,
Conn began installing bolts. He put ten bolts, in two rows, across crosscut 52, by the edge of the
fall, and ten bolts, in two rows, across the belt entry, across the front of the fall. Then he put 11
bolts around the inside edge of where the roof had fallen. Salmons helped him with this until he
left at 4:30 a.m. to perform a preshift examination of another section.
When Conn finished bolting, Morley brought the scoop back up and began more cleaning
around the edge of the fall. Because the scoop was not fully charged, he began putting the
material that he cleaned up on the right side of the fall area by the stopping in crosscut 52 that
separated the belt entry and the intake airway. He stopped around 5:30 a.m. and attempted to
take the scoop back to the charger. He did not make it, however, as the scoop became "hung-up"
on the track.
Morley, who had been working since the second shift, then left for home. No further
clean-up was done on the roof fall. The foremen had cleaned up about one third of the fall
material.
MSHA Inspector William Cole was assigned to investigate the roof fall and arrived at the
mine about 8:30 a.m. on July 18. He went into the mine with Kentucky Inspector Randal Smith,
Gary Goff, Mine Superintendent, and Gary Varney, first shift foreman. They met the third shift
363

coming out, so the third shift had to back up several crosscuts where both mantrips could park.
The inspection team then walked up the belt entry to the fall.
Based on his investigation, Inspector Cole concluded that Conn, Morley and Salmons had
been working under unsupported roof. Consequently, he issued Order No. 7378603, which
alleged a violation of section 75.202(b) of the Secretary's regulations, 30 C.F.R. § 75.202(b),
because:
Persons were allowed to work inby permanent roof support
in the No. 3 belt entry where a roof fall had occurred. Evidence
showed that the roof fall was cleaned from the left side of the fall
pushing the rock into the right crosscut placing the scoop operator
inby permanent roof support[.] The cleaned area of the fall was 16
feet as measured from the last row of permanent roof support to the
toe of the fall. There was oil deposited on the mine floor where 11
roof bolts had been installed in the roof where the fall had occurred
without safety post [sic] or jacks being used for temporary roof
support. The ATRS installed on the 300 Galis roof drill would not
reach the mine roof due to the height of the fall. There were no
safety post [sic] or jacks present at the site. The conveyor belt had
been cut with a knife 14 feet inby permanent roof support.
(Jt. Ex. 1.) Section 75.202(b) provides that: "No person shall work or travel under unsupported
roof .. . ."

Findings of Fact and Conclusions of Law
As always, the Secretary has the burden of proving that the alleged violation happened.
In this matter, her case is based essentially on the testimony of Inspector Cole. Inspector Cole
did not arrive at the mine until after the roof fall and partial cleanup had been accomplished.
Thus, his evidence is based on the observations he made at the scene, the conclusions he drew
from those observations and statements he and Inspector Smith got from witnesses.
Unfortunately for the Secretary, with the exception of one unbelievable witness, none of the
miners, who were either interviewed by Cole and Smith and/or testified at the trial, support the
Secretary's theory of the case. Furthermore, the physical evidence observed by Inspector Cole is
susceptible to more than one interpretation and is not strong enough to overcome the testimony
of the witnesses. Therefore, I find that the Secretary has not proved that a violation of section
75.202(b) occurred.
As indicated in his order, three factors led Inspector Cole to conclude that the three
foremen had been working under unsupported roof. The first was the presence cleaned up roof

364

fall material located on the right side of the fall area against a stopping. 1 The second was the
presence of roof bolts placed in the roof, inside the fall area, at a height which he believed
exceeded the height that the roof bolting machine's automatic temporary roof support (ATRS)
would reach. Finally, the third factor was a piece of conveyor belt which he believed had been
cut by someone while under unsupported roof. These factors will be discussed seriatim.

Cleaned-up material on the right side of the fall.
Inspector Cole testified that he inferred that the roof fall had been cleaned up from the left
side of the fall, pushing the rock into the right crosscut, because "[t]hat would have been the only
way, due to the conditions, that they would have pushed it in there." (Tr. 69.) However, he also
testified that the material could not pushed straight across the entry. He said that if one did that,
"[y]ou' d run your batteries down. There's too much digging. There's not enough power to flip
this stuff up and bring it back in your bucket." (Tr. 76.) The inspector further testified that when
cleaning up with a scoop you have to work around the edges of the fall material. (Tr. 76, 15758.) He also testified that because the operating controls of a scoop are located 12 feet behind
the scoop's bucket, a miner operating the scoop could stay under supported roof and work 12 feet
into the fall. (Tr. 158.) Finally, he testified that there was no evidence that equipment had
traveled over the top of the remaining fall material. (Tr. 71.)
Morley testified that he began scooping from the edge of the fall and took the material he
cleaned up back to crosscut 50. (Tr. 422-23.) He was doing this when the third shift arrived.
(Tr. 424.) He said that he was "under supported [sic] at all times," that the mine had "reflectors
hung on the bolts" to indicate the last row of support and he was "watching it." (Tr. 424-25.) He
s;,id that he cleaned up around the toe of the fall, that "there was room to get a scoop around
through there and still be under support." (Tr. 425.)
After cleaning around the edges of the fall, Morley stopped so a roof bolter could be
brought in to bolt the brow of the fall. While waiting for the roof bolter the scoop was put on a
charger. (Tr. 428.)
After Conn finished bolting, Morley testified that:
We brought the bolter out, took the scoop back and I cleaned
across the front across the outby end. And there was some gob in
that break, and I cleaned it up, took it out, put it in. Then I pulled
over with the scoop end to[ward] that break, and back down
toward the belt and then cleaned up the fall.

1

To assist in understanding the facts in this case, Joint Exhibit Three, a not-to-scale
drawing of the area of the fall made by Inspector Smith, is attached.to this decision as Appendix
I.
365

(Tr. 429-30.) Morley said that the second time that he cleaned with the scoop he put the fall
material in the break on the right side of the fall because: "I didn't have a whole lot of power in
the scoop, so I wanted to put it closer. So I put it over in that break." (Tr. 436-37.) He testified
that he was able to perform this second cleanup while under supported roof. (Tr. 438.) After he
finished, he attempted to return the scoop to the charger, but it got "hung up" on the track. (Tr.
439.)
Charles Sturgill and Robert Crabtree, two hourly employees called by the Secretary,
testified that they observed Morley working around the edges of the fall and staying under
supported roof. (Tr. 288, 316.) Salmons ·a nd Conn also testified that Morley did not operate the
scoop under unsupported roof. (Tr. 391, 478-79, 490.)
Only Tracy Dingess, another hourly employee called by the Secretary, testified that the
scoop was "going through the intersection." (Tr. 333, 343.) On cross examination, he later
equivocated:
Q. Okay. All right. So you see [the scoop] operating up there, but
you don' t know whether it' s under supported top or not, because
you're 70 feet away and you don't know what's bolted and not
bolted; right?
A. Well, I just saw it going through the intersection. It could have
been, it could not have been. It could have been on this side, but I
saw him go through the intersection.
(Tr. 343-44.)
Whatever he meant to say, I did not find him to be a credible witness. When they
interviewed him on the day of the investigation, less than 12 hours after allegedly witnessing it,
Dingess did not tell Cole and Smith that he seen Morley operating the scoop under unsupported
roof, even though Cole specifically asked him that question. (Tr. 350-51, 522.) In addition, he
allegedly observed this from the track entry between crosscuts 52 and 53, some 70 feet from the
fall area, in a crosscut that was lighted only by miners' cap lights and the scoop's lights. (Tr.
343-45.) Furthermore, his testimony was contradicted by the testimony of Conn, Morley and
Salmons. More importantly, it was also contrary to the testimony of Crabtree and Sturgill, who
were together with him when he purportedly made his observations. (Tr. 344, 362.) Finally,
Dingess' manner and demeanor while testifying indicated that what he had to say was not
reliable.2 Therefore, I give his testimony no weight.

2

Indeed, even before he claimed that he had seen Morley go through the intersection,
I found myself wondering why the Secretary had saved him for last because he seemed to be such
a poor witness.
366

One factor leading to Cole's conclusion that the fall material had been pushed from left to
right across the entry was his belief that all of the material that was cleaned up was located in the
crosscut on the right side of the fall. (Tr. 159, 197.) He said he was not aware that any material
had been taken back to crosscut 50. (Tr. 159, 197.) However, as noted above, Morley, when he
was cleaning the first time, took the material back to crosscut 50. This was confirmed by
Sturgill, Crabtree, Salmons and Conn. (Tr. 274-75, 322, 380, 479.)
The Secretary's case that Morley operated the scoop under unsupported roof is based
almost exclusively on Cole's conclusion that that is what must have happened. There is no
physical evidence, such as scoop tracks clearly going under unsupported roof, to support Cole's
theory. In fact, he testified that there was no evidence that equipment had gone over the·fall
material. On the other hand, testimony of those who participated in the cleanup plausibly
explained how, taking into consideration the 12 feet from the bucket of the scoop to its operator
controls, which are on the side of the scoop, and its eight foot width, the cleanup was performed
without going under unsupported roof. One of the reasons that Cole believed that the scoop had
to have gone under unsupported roof was his assumption that all of the fall material had been
placed on the right side of the fall. The testimony indicates, however, that that was not the case.
Much of the material was taken two crosscuts outby the fall and the scoop was not taken around
the right side of the fall until the roof had been bolted.
Roof bolts inside the fall area. installed at a height higher than the ATRS would reach.
Inspector Cole believed that 11 roof bolts had been installed around the brow of the area
where the fall had come out of the roof, while the roof bolt operator was under unsupported roof.
He reached this conclusion because there were no timbers or steel safety jacks of appropriate
length, that could have been used as temporary roof support, in the area of the fall when he
examined it, there were oil spots on the floor where he believed the roof bolter was used and he
thought that the roof was higher than the roof bolter's A'fRS would extend. (Tr. 89-97.) Since
the company does not claim that temporary roof supports were used, the issue is whether roof
bolting was performed without the proper use of the bolter's ATRS.
The inspector estimated that the mine roof was six and one half to seven feet high and
that after the fall it was 12 feet high. (Tr. 93-4, 162.) He agreed that the cavity in the roof left by
the fall tapered up from the edge. (Tr. 180-81.) He said that with use of the "stab jack," the
ATRS would reach a height of seven and one half feet. (Tr. 94, 162.) He did not, however,
m~..t:;:rre the height of the roof where the 11 bolts were installed. (Tr. 209.)
Conn testified that the highest point where he installed a roof bolt was "eight feet, eight
and a half." (Tr. 501.) He testified that at all times when he installed the 11 roof bolts his ATRS
was against the roof. (Tr. 485-86.) He explained that to be able to reach the roof, " [w]e took and
moved some material to where I could get the pinner, or the roof bolter up on the edge of the fall,
the gob and stuff, so that we could get up into the cavity part and start bolting . . .." (Tr. 484.)
367

He said that he only put in the 11 bolts because "any farther out through there, my t-bar
wouldn't-I mean, my ATRS wouldn't touch the top." (Tr. 485.)
Morley corroborated Conn's testimony. He estimated the height of the bolted area inside
the brow was "only about eight-foot high ...." (Tr. 433.) Relating how Conn was able to install
the bolts, he said: "Well, I left some rock in there on the bottom. Just a little bit and packed it
down with the scoop bucket. He backed down there and he run up on that and he raised the
canopy up to bolt it." (Tr. 433.) He confirmed that the ATRS was touching the roof in that area.
(Tr. 433.)
The only testimony contrary to Morley's and Conn's was Dingess'. He claimed that the
ATRS would not reach high enough "to do what they were going to do or needed to be done."
(Tr. 337.) He asserted that "you could just tell that it was going too far." (Tr. 362.) For the
reasons enumerated in the previous section, I do not find this testimony credible. I find it
particularly significant that he was 70 feet away from the area, looking at an unlighted roof, and
would further have his view blocked by the top of the ATRS being inside of the brow.
Cole also believed that oil on the floor had leaked from the roof bolter, which indicated
that the bolter had been operated under unsupported roof. (Tr. 85-87 .) However, this
circumstantial evidence is not persuasive because: (a) Cole admitted that the area he pointed out
as having oil was not under an area where roof bolts were installed; and (b) he admitted that what
he thought was oil could, in fact, have been pieces of black draw rock. (Tr. 167-68.)
Once again the testimonial evidence does not support Cole's theories and the
circumstantial evidence is, at best, equivocal. Thus, the Secretary has not shown that roof bolts
were installed in areas where the ATRS did not support the roof.

Cut Conveyor Belt
Finally, fuspector Cole cited a cut conveyor belt a8 evidence that someone had gone under
unsupported roof. The belt was located 14 feet inby supported roof and it was Cole's theory· that
a miner had gone under the unsupported roof to cut it with a knife. (Tr. 105-107.) He believed
that it had been cut with a knife because of "[t]he clean edge on the belt." (Tr. 105.) He did not
think that it could have been cut by the scoop because: ''There was no ragged edges on the belt.
If the scoop had torn that, you would have strings, it would [have] stretched it. There would have
beenjagged edges." (Tr. 107.)
Morley testified that he "didn't think too much about it at the time, really," but believed
that he hit the belt "with the scoop and it just came out with the scoop." (Tr. 434-35.) The
evidence provides.more support for Morley's contention than it does for the inspector's.
In the first place, an examination of the picture of the belt in question does not show a
straight, smooth cut. (Govt. Ex. 2A.) Instead, it shows at least two places where frayed strings

368

are sticking out of the belt as well as several jagged areas on the top half of the belt. In the
second place, the belt was under the roof fall material. (Tr. 192, 435.) Thus, it could only have
been cut by a knife after the roof fall was cleaned up. There does not appear to be any reason
why the belt would have been cut after the area was cleaned. Consequently, I find that it is more
likely that the belt was cut when the scoop was cleaning the area, than when the area had already
been cleaned.
Conclusion

The Secretary's case on this order is based primarily on circumstantial evidence. That is,
the inspector reached his conclusions based on his view of the scene, after the alleged working ·
under unsupported roof had occurred, and not on eye witness testimony. However, the witness
evidence is contrary to the inspector's conclusions. while the testimony of Conn, Morley and
Salmons could be suspect because of their obvious interest in the case, I find it to be credible.
Their explanation as to what they did is reasonable and not inconsistent with the facts reported by
the inspector. Further, it is corroborated in many respects by Crabtree and Sturgill, who do not
have the foremen's interest in the outcome of the case. With the exception of Dingess, none of
the witnesses' demeanor and manner while testifying indicated that they were not worthy of
belief. Accordingly, I find that the Secretary has not proven a violation of section 75.202(b) as
alleged and will vacate the order and dismiss the petitions against Conn, Morley and Salmons.
Order

In accordance with the discussion above, Order No. 7378603 in Docket No. KENT
2003-5 is VACATED and Docket Nos. KENT 2002-356, KENT 2002-357 and KENT 2002-358
are DISMISSED. In accordance with the settlement agreements, the remaining orders and
citations in Docket No. KENT 2003-5 are AFFIRMED, Docket Nos. KENT 2003-161, KENT
2003-162, KENT 2003-163 and KENT 2003-164 are DISMISSED and Rockhouse Energy
Mining Company is ORDERED TO PAY a civil penalty of $42,700.00 within 30 days of the
date of this decision.

~~~
Administrative Law Judge
(202) 434-9973

Distribution: (Certified Mail)
Anne T. Knauff, Esq., Office of the Solicitor, U.S. Department of Labor,
2002 Richard Jones Road, Suite B-201, Nashville, TN 37215-2862
Mark E. Heath, Esq., Spilman Thomas & Battle, Pl.LC, The Spilman Center,
P.O. Box 273, Charleston, WV 25321
369 .

!I

I
{I-

' "I

..
..·•,.....

~

l~ I

1- -· ·
'

(

;

I

I

;

!

\

·'
.,

I

I

!

)

,,u"

:!

"

::>-.
'1
.....

-

I
!

.!

370

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021
Fax No.: (202) 434-9949

April 26, 2004
SECRETARY OF LABOR,
:MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA)

Docket No. EAJ 2002-2

V.

GEORGES COLLIERS,
INCORPORATED

DECISION ON REMAND
This Equal Access to Justice Act (EAJA) case has been returned to me by the
Commission with instructions to determine whether the penalties proposed by the Secretary were
substantially in excess of those assessed, whether the penalties proposed were unreasonable, and,
if so, whether circumstances exist which, nonetheless, should bar an award. The remand is
necessary because, when I initially ruled on Georges Colliers, Inc.' s (GCI's) application for
attorney' s fees (Georges Colliers. Inc., 24 FMSHRC 572 (June 2002)), I did not apply "the
standard set forth in Commission BAJA Rule 105(b)1 and the legal principles set forth in L&T
Fabrication [& Constr.. Inc., 22 FMSHRC 509 (April 2000)] 2" (Georges Colliers. Inc., 26
Commission Rule 105(b) (29 C.F.R. §2704.105(b)) states in part:

If the demand of the Secretary is substantially in excess of the decision of
the Commission and is unreasonable when compared with such decision, under the
facts and circumstances of the case, the Commission shall award to an eligible
applicant the fees and expenses related to defending against the excessive demand,
unless the applicant has committed a willful violation of law or otherwise acted in
bad faith or special circumstances make an award unjust. The burden of proof is
on the applicant to establish that the Secretary's demand was substantially in
excess of the Commission's decision; the Secretary may avoid an award by
establishing that the demand was not unreasonable when compared to that
decision.
2

L&T Fabrication establishes:
a two-part test for determining whether fees should be
awarded. The first prong is largely quantitative, focusing on
whether ... the Secretary has proposed a penalty that is
"substantially in excess of' the penalty ultimately assessed

371

FMSHRC l, 9 (January 16, 2004)).
The Commission directed that when considering whether the proposed penalties are
"substantially in excess" of the assessed penalties, I should compare the amounts proposed by the
Secretary with the amounts I assessed in the underlying civil penalty cases. (''The benchmark
should ... [be] the penalties that the judge finally imposed" (26 FMSHRC at 9).) The
Commission added that in making the determination I should consider the percentage the
proposed penalties were reduced and whether the Secretary's proposals were motivated to extract
a speedy settlement, or for other onerous reasons ilih at 10).
In addition, the Commission observed that the Secretary's Program Policy Manual ~
sets out a procedure by which an operator may seek adjustment of a proposed penalty by
submitting a written request to the District Manager for a review of the operator's financial status
and for a determination as to whether a reduction in the proposed assessment is warranted (26
FMSHRC at 12). The Commission stated that although "the record evidence and the PPM
indicate that there was a procedure for submitting financial data that GCI followed in at least
some cases ... there is an absence of record evidence indicating that ~e Secretary ever
responded to GCI's submission" ilih at 14). Therefore, the Commission instructed me to
examine "whether the Secretary sufficiently considered GCI' s evidence of its ability to continue
in business when the information was submitted" ffi!:. at 11); or, put another way, to "address the
effect, if any, of the Secretary's consideration of and response to GCI' s financial data after the
issuance of the proposed penalties, given the procedures in the PPM'' ilih at 14).
Finally, depending on my conclusions regarding the "substantially in excess" and
"reasonableness" issues, the Commission noted I might need to determine whether GCI's actions
or other circumstances made an otherwise valid award unjust (26 FMSHRC at 15).
Following the remand, I requested that the parties comment upon the issues flagged by
the Commission (Order on Remand (February 6, 2004)). They have responded and, for the
reasons that follow, I hold that GCI is not entitled to an award.
I. Were the proposed penalties substantially in excess of the
assessed penalties?
In L&T Fabrication, the Commission stated that "substantially in excess" means
"considerable in amount, value or the like; large" (22 FMSHRC at 515-516 (citation omitted)).
The penalties initially proposed by the Secretary totaled $332,701, and I assessed penalties of

.by the Commission. . . . [T]he second prong is qualitative,
and presents the issue of whether the Secretary has acted
reasonably in proposing a particular penalty.
22 FMSHRC at 514. To recover fees, both parts of the test must be met (Jg.).
372

$72,298, a reduction of 78%. The percentage of the reduction was nearly as large as that in U.S.
v. One 1997 Toyota Land Cruiser, 248 F.3d 899 (9th Cir. 2001). There, the Government settled
the case it valued at $40,000 for a $1,000 fine and $4,000 in costs, and the court found the
reduction constituted a "substantial disparity" between the amount sought and the final judgment
(248 F.3d at 906). Application of the Commission's definition and case precedent at first blush
suggest that the reduction of the proposed penalties to those ultimately assessed was
"considerable in amount, value or the like; large" (22 FMSHRC at 515-516) and, thus, met the
substantial disparity requirement. However, I am persuaded that more than the reduction and the
proposed assessments must be considered.
As the Secretary persuasively points out, her proposals must be viewed in the context in
which they arose and were litigated (See's Response to Order on Remand 3-6). The cases
involve approximately 547 citations issued between August 11, 1998, and July 18, 2000. The
initial penalty proposals were calculated by MSHA's Office of Assessments through application
of the Secretary's civil penalty assessment regulations (30 C.F.R., Part 100). However, and as
discussed more fully below, the Secretary did not remain wedded to the original proposals. On
June 27, 2000, after a large majority of the assessments at issue had been proposed, GCI
submitted documentary data to MSHA concerning the financial status of the company. 3 Based
on the data, the Secretary's counsel respol)ded by offering to reduce all proposed assessments by
50%.4
When the EAJA was debated, then senator, Dale Bumpers, gave an example of what
would constitute an excessive demand. He stated, "if the Government sought $1 million to settle
the case and the judge ... awarded, for example $1000 or $5000, the defendant should be able to
recover his fees" (142 Cong. Rec. S. 2148-04, 2156 (March 15, 1996)). Thus, it seems clear that
Congress did not envision the Government's demand as a static concept, but, rather, recognized
that under some circumstances it could include an offer of settlement made after an initial
proposal. Here', it is proper to treat the Secretary's settlement offer as the Government's demand
because, as Secretary points out, a majority of the original assessments were based on
information available to MSHA at the time and that information did not include the financial data
the company later submitted (Sec. Response To Order on Remand 6-7).
When the Government's all-inclusive settlement offer is viewed as its demand, my
assessments represent an approximate 43% reduction of the demand. In the context of Mine Act
cases, such a reduction by a Commission judge is not uncommon and is not "considerable in
amount, value or the like; large" (22 FMSHRC at 515-516), and I conclude the reduction does

3

This is the data which the Commission instructed me to consider in applying the
L&T Fabrication test (26 FMSHRC at 11, 14).
4

GCI rejected the offer and, on August 24, 2000, GCI' s counsel advised the
Secretary's counsel of the rejection (Sec. Response to Order On Remand, Exh. C).
373

not establish a substantial disparity between the demand and the final assessments.5 This is
especially true given the fact the posture of the cases required the Secretary to act solely on the
basis of the written, unexplained documents. .
As for the Secretary's proposing onerous penalties for a nefarious purpose -- e.g., to
extract a speedy settlement - as I previously found, MSHA did nothing other than "faithfully
follow and properly apply the [assessment] regulations it was compelled to follow" (24
FMSHRC at 574-575). There is no indication the Secretary was trying to force a settlement that
was unfair to COi or that the Secretary had any other disreputable purpose in mind.
Il. Were the proposed penalties reasonable?
Although a denial of G.CI's EAJA application can rest solely on the conclusion the
Secretary's proposed demands were not substantially in excess of the assessed penalties, I also
conclude the proposed penalties were reasonable.
Congress cautioned that an EAJA determination "should not be a simple mathematical
comparison." Rather, the proposed penalty must be "so far in excess of the true value of the
case, a8 'demonstrated by the final outcome, that it appears the agency's assessment ... did not
represent a reasonable effort to match the penalty to the actual facts and circumstances of the
case" (142 Cong. Rec. S. 3242, S. 3244 (March 29, 1996)). The Commission stated the issue as
''whether the Secretary ... acted reasonably in proposing a particular penalty'' and, like
Congress, indicated that "reasonableness" must be decided within the context of the "actual facts
and circumstances of the case"~ & T Fabrication, 22 FMSHRC at 514).
Here, the "facts and circumstances" include more that the mechanics of the initial
assessment process. They also include the Secretary's counsel's response to the financial
information submitted by GCI to the agency.
The PPM states that within 30 days of the receipt of a proposed assessment, an operator
may submit a written request to an MSHA district manager for review of the operator's financial
status and that, upon receipt of the request, MSHA will suspend processing the case until a
determination is made as to whether the proposed penalty should be reduced <PPM, Part 100 at
46 (2001)). GCI's June 27, 2000, letter to the MSHA district manager has been referenced
above. It is the letter in which GCI' s attorney requested a review of the company's financial
status with regard to three citations and "all other outstanding proposed assessments" (26
FMSHRC at 13 (quoting GCI Resp. to Opp'n to Appl., Ex. 4)). As has been noted, the letter was
5

In.my initial decision, I expressed my reluctance to rely on undocumented
settlement proposals (24 FMSHRC at 577 n. 1). Here, however, there is no question but that the
Secretary made the offer, and GCI's rejection is documented by its own counsel's letter (See's
Response to Order on Remand 12, Exh. C (August 24, 2000, letter of GCI' s counsel rejecting
"offer to settle at the rate of fifty percent (50%)")).
374

accompanied by financial data. As has also been noted, the Commission found no evidence in
the record that MSHA responded to the request as required by the PPM ffih at 13).6 In other
words, it found no evidence MSHA "suspended processing of the case until a final determination
[was] made as to whether a financial reduction [was] warranted" and it found no evidence
MSHA's Assessment Office "notified ... [GCI] of a final decision via certified mail" (PPM, Part
100 at 46 (2001)). This is why the Commission instructed me to "address the effect, if any, of
the Secretary's consideration of and response to Gel's financial data after the issuance of
proposed penalties, given the procedures in the PPM" (26 FMSHRC at 14).
Although GCI submitted financial data to MSHA on June 27, 2000, the data was timely
with respect to only a few of the proposed assessments. GCI did not comply with the PPM by
submitting timely data with respect to the vast majoritY of the penalty proposals (see Secretary's
Response to Order on Remand at 11). As for MSHA, it, too, did not follow the PPM, in that its
Assessment Office did not notify GCI by certified mail as to whether it would reduce the few
assessments to which the data actually applied. However, the Secretary maintains, and I agree,
that the agency essentially followed the spirit of the PPM because, when it received the financial
information, it evaluated the data and decided that, timely or not, the agency would accept the
request of GCI' s counsel that the data be applied to all of the proposed assessments. As a result,
the Secretary determined the data warranted a 50% reductjon in all of the proposed penalties, and
the Secretary so advised Gel's counsel (See's Response to Order on Remand 12).

In view of the Commission's instruction to address ''the effect, i[f] any, of the Secretary's
consideration of and response to GCI' s financial data after issuance of the proposed penalties"
(26 FMSHRC at 14) and given the law that the Secretary must make a "reasonable effort to
match the penalty to the actual facts and circumstances of the case" (L & T Fabrication, 22
FMSHRC at 515-516, quoting Join Statement at S. 3244), I conclude that the Secretary's
response to the financial information submitted to her by GCI - that is the Secretary's offer to
settle the matters by reducing all proposed penalties by 50% - represented a reasonable effort to
match the penalties to the facts and circumstances. While the Secretary did not comply with the
procedures set forth in the PPM, neither, in most instances, did GCI. Still, when presented with
documentary evidence of GCI' s fiscal condition and the effect the proposed penalties would have
on the company, the Secretary responded in the way the PPM contemplates, in that she
considered the data and offered to effectively lower the proposed penalties. Since at the point the
offer was made the vast majority of the assessments already had been contested, the offer was a
logical and efficient way for the Secretary to proceed.
While the proposed reduction was not as large as the reduction I ultimately found was
warranted, it is important to remember it was based, as it had to be, solely on the documents.
The Secretary did not - indeed, could not - rely as I did on Jackson's sworn testimony (see 24
6

The Commission observed that "GCI's president, Craig Jackson, testified at trial
that GCI had submitted to MSHA the financial documents that were exhibits at trial and heard
nothing in response" (26 FMSHRC at 13, citing to Tr. 579-80).
375

FMSHRC at 577). She acted on the only information she had and, in so doing, she acted
reasonably. The fact that she offered a 50% reduction rather than the 78% reduction I ultimately
imposed should not make her liable for attorney's fees. This is especially true when it is recalled
that consideration of an operator's ability to continue in business is but one of the civil penalty
criteria and that the weight accorded it in assessing and proposing penalties is not fixed (see 30
C.F.R. § 100.3(h)).
For these reasons I conclude that the penalties the Secretary effectively proposed were
reasonable.7
The application is DENIED and the proceeding is DISMISSED.

YWt.d [ ~Ot/A_David F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution:
Elizabeth M. Christian, Esq., 7229 Nohl Ranch Road, Fort Worth, TX 76133
Robin A. Rosenbluth, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson
Blvd., 22°d Floor West, Arlington, VA 22209-2247

7

Given my conclusions regarding the prongs of the L&T Fabrication test, I need
not reach the issue of whether GCI should be denied an award because it committed willful
violations, acted in bad faith, or because of special circumstances. However, were I required to
rule, I would reject the Secretary's argument that the stipulated number of violations found to be
unwarrantable and significant and substantial contributions of mine safety hazards (S&S), as well
as GCI' s history of previous violations, evidence GCI' s "willful . .. bad faith actions" (Sec' s
Response To Order on Remand 19, citing 142 Cong. Rec.§§ 331 & 332 (March 29, 1996)
(statement of Senators Bond and Bumpers)). The finding of large numbers of unwarrantable and
S&S violations is not necessarily indicative that an operator has acted in bad faith or flagrantly
violated the act; nor is a large history of previous violations. In addition, I am not persuaded that
the conduct of GCI's counsel throughout the litigation would make an award unjust. In effect,
what counsel did was use the hearing process to make her case that GCI' s financial condition
warranted larger penalty reductions than the Secretary was prepared to offer. Counsel was well
within her right to pursue the trial option to resolve the matter and her conduct was not such as to
bar an otherwise valid award.

376

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

Apri126,2004
SECRETARY OF LABOR, MSHA, on
behalf of CHRISTOPHER WRIGHT,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. CENT 2004-110-DM
RM lvID 2004-07

V.

AMERICOLD LOGISTICS I.LC.,
Respondent

Mine 14-00159
Inland Quarries

DISMISSAL ORDER
Before:

Judge Feldman

The Secretary filed her Application for Temporary Reinstatement on March 29, 2004.
The Respondent filed its request for a heariQg in this matter on April 7, 2004. During the course
of an April 6, 2004, telephone conference, the parties requested that the hearing be continued
without date in anticipation of settling this matter. Consequently, this matter was continued
without date on April 15, 2004, with the stipulation that the parties inform me, on or before
April 20, 2004, whether an agreement had been reached.
On April 20, 2004, the Secretary filed ·a Motion to Dismiss. In support of her motion the
Secretary avers that she is withdrawing her temporary reinstatement application on behalf of
Christopher Wright because the parties have settled the underlying discrimination complaint.
The respondent, Americold Logistics, ILC, authorized the Secretary to move for dismissal.
In view of the parties' agreement, upon performance of the settlement terms, the temporary
reinstatement proceeding in Docket No. CENT 2004-110-DM IS DISMISSED with prejudice.

Jerold Feldman
Administrative Law Judge

Distribution: (Certified Mail)
Edward Falkowski Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CO 80201

377

Karen L. Johnston, Esq., Jackson & Kelly, PI.LC, 1099 18th Street, Suite 2150,
Denver, CO 80202

/hs

378

